Appeal from the Court of Appeals for Franklin County.
Taft, Chief Justice.
1. Where there has been an illegal search and seizure of evidence tending to incriminate an accused and such accused and his counsel know about such search and seizure in ample time to prepare and file a pretrial motion to suppress such evidence, a failure to do so will amount to a waiver by the accused of his right to object to admission of that evidence against him.
2. Where counsel for an accused objects to admission of a confession on the specific ground that it was not voluntarily made and there is no evidence to support a conclusion that it was not volun-traily made, the accused cannot, after trial, successfully maintain that the court erred in overruling the objection by then relying upon a valid ground for his objection which was not called to the court’s attention at a time when such error could have been avoided and corrected.
Judgment affirmed.
Zimmerman, Matthias, Griffith and Herbert, JJ., concur.
O’Neill and Gibson, JJ., dissent.